Citation Nr: 1012115	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  06-00 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable extraschedular evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran had essentially continuous active duty service 
from August 1966 to February 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In October 2007, the Board denied entitlement to a 
compensable schedular evaluation for bilateral hearing loss 
and remanded the claim of entitlement to a compensable 
extraschedular evaluation for bilateral hearing loss for 
referral to the Director of Compensation and Pension 
(Director).  In October 2009, the Director denied entitlement 
to a compensable extraschedular evaluation for bilateral 
hearing loss.  The case has been returned to the Board for 
further appellate review. 


FINDING OF FACT

Throughout the period of the claim, the Veteran's service-
connected bilateral hearing loss disability has not resulted 
in an exceptional or unusual disability picture so as to 
render impractical the application of the regular schedular 
standards. 


CONCLUSION OF LAW

The criteria for a compensable extraschedular evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.321(b)(1) (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  The 
claim for an extraschedular evaluation is part of the 
Veteran's claim for increase.  VA notified the Veteran in 
correspondence dated in May 2004 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA did fail to provide the Veteran with 
notice of the rating criteria governing how to obtain a 
higher evaluation for hearing loss and how disability 
evaluations and effective dates are assigned prior to the 
November 2004 rating decision on appeal.  However, in the 
October 2005 statement of the case, the Veteran was provided 
with notice of the specific rating criteria for evaluating 
hearing loss and the criteria for an extraschedular 
evaluation.  See pages 6-10.  In a March 2006 letter, the RO 
provided the Veteran with notice of how disability 
evaluations and effective dates are assigned.  The claim was 
subsequently readjudicated in January 2007 and October 2009 
supplemental statements of the case.  Thus, any prejudice to 
the Veteran for these errors was harmless.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case is sufficient to cure a 
timing defect).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, such as VA treatment records, and, as 
warranted by law, affording VA examinations.  The Veteran had 
a hearing before the undersigned in July 2007.  The Board 
remanded the claim in October 2007 for referral to the 
Director.  The Director provided the Veteran with an 
opportunity to submit additional evidence to substantiate his 
allegation regarding the impact his hearing loss had on a 
job.  The Veteran did not submit any evidence in response to 
the Director's request.  

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2009). 

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  Under those 
circumstances, where the schedular evaluations are found to 
be inadequate, a veteran may be awarded a rating higher than 
that encompassed by the schedular criteria.  38 C.F.R. 
§ 3.321(b)(1).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  Id. 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the U.S. 
Court of Appeals for Veterans Claims (Court) explained how 
the provisions of 38 C.F.R. § 3.321 are applied.  
Specifically, the Court stated that the determination of 
whether a claimant is entitled to an extraschedular rating 
under 38 C.F.R. § 3.321 is a three-step inquiry.  First, it 
must be determined whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  In this regard, the Court indicated that there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Under the approach prescribed by VA, if 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as "marked interference with 
employment" and "frequent periods of hospitalization."  

Third, when an analysis of the first two steps reveals that 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.  Id.

In the present appeal, the Veteran contends that a 
compensable evaluation for his bilateral hearing loss 
disability is warranted on an extraschedular basis.  
Specifically, he asserts that his hearing loss, especially 
his difficulty with word recognition and speech 
discrimination, interfered with his employment as director of 
computing and telecommunications at a university and he was 
fired from his job as a result of his hearing loss.  At the 
July 2007 hearing before the undersigned, the Veteran 
testified that during his performance review, his boss made a 
statement that the Veteran was not hearing what she was 
telling him.  See Transcript on page 4.  The Veteran stated 
that he requested an accommodation for his hearing loss, 
which was denied, and his employment was subsequently 
terminated.  Id.  He testified that he filed a lawsuit 
against the university for being discriminated against for 
his hearing disability and that he won a settlement.  Id.  
The Veteran reported he then went to work for General 
Services Administration as an information technology project 
manager.  He stated he had problems in that job that involved 
not being able to hear well during group meetings.  Id. at 
pages 3-4.  The Veteran admitted he had quit that job because 
of family problems.  Id. at page 7.  The Veteran testified he 
was not currently working.  Id. at page 3.  

Following the July 2007 hearing, the Board determined that 
the facts raised by the Veteran warranted referral of his 
claim for increase involving his bilateral hearing loss to 
the Director for consideration of an extraschedular 
evaluation.  The Director determined that he wanted 
corroborating evidence that the Veteran's loss of employment 
was due to his hearing loss.  In an October 2008 letter, VA 
asked the Veteran to provide "additional evidence which 
would document your loss of employment due to your service[-
]connected hearing loss."  (Emphasis added.)  VA added, 
"This information is very important, as it will determine 
the outcome of your appeal."  The Veteran responded the 
following month, reiterating the facts he had provided to VA 
previously.  He did not provide any supporting evidence.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a compensable extraschedular evaluation for bilateral hearing 
loss.  The Veteran has alleged that he was essentially fired 
from his job at a university due to his hearing loss and that 
he filed a lawsuit claiming discrimination due to his hearing 
loss and won a settlement.  VA has asked the Veteran to 
submit evidentiary support of this allegation, and he has not 
done so.  

Here is a situation where the Veteran's allegations are 
apparently documented in a lawsuit and he has failed to 
submit the corroborating evidence to substantiate the 
allegations.  Interestingly, the Veteran claims that this 
conversation with his boss where she accused him of being 
unable to hear what she was saying occurred in the fall of 
2002.  In October 2002, the Veteran underwent a comprehensive 
examination for "Dupuytren's contracture occurring in both 
hands" and knee pain from an automobile accident.  When 
examining the Veteran's ears, the physician stated the 
Veteran "[d]enies hearing problems, tinnitus, or drainage 
from ear."  The Veteran has claimed that it was in 2002 that 
he asked for an accommodation for his hearing loss, yet in 
late 2002, he denied having any hearing loss (or tinnitus).  

The fact that the Veteran has not provided corroborating 
evidence that he was fired from his job due to his bilateral 
hearing loss and the fact that he has made a contradictory 
statement about his hearing loss in October 2002 causes the 
Board to question the veracity of the Veteran's statements 
during the appeal.  His allegations of marked interference 
with employment due to bilateral hearing loss are accorded 
significantly lessened probative value.  

Based on the record as it now stands, the Board concludes 
that the evidence of record does not warrant a finding of 
marked interference with employment as a result of his 
service-connected bilateral hearing loss.  Again, the Veteran 
claims he has corroborating evidence but he has not submitted 
such evidence or provided VA with permission to obtain the 
evidence.  Giving VA the name of his lawyer without a release 
to obtain the records or an address for the lawyer is not 
deemed as assisting VA in obtaining the documentation to 
support his allegations.  See VA Form 21-4138, Statement in 
Support of Claim, received in November 2008.

Additionally, the Veteran has presented no evidence of 
periods of hospitalization for his hearing loss, including 
his own statements. 

The Veteran has undergone two VA audiological evaluations 
during the appeal period, and the audiologist has not 
diagnosed the Veteran with any type or manifestations of a 
hearing loss that are not covered by his schedular rating.  
As discussed in the October 2007 Board decision, the 
audiological results from the two evaluations fall within the 
noncompensable evaluation under the Rating Schedule.  See 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).

In order for an extraschedular rating to be assigned, there 
must be something more that creates an exceptional set of 
circumstances so as to warrant deviation from the standard 
schedular rating criteria.  For the reasons set forth above, 
the Board finds that this case does not represent an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards.  As the preponderance of the evidence is against 
the  claim, the benefit of the doubt doctrine does not apply 
to the instant case.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  
Accordingly, his claim for an extraschedular compensable 
rating for bilateral hearing loss is denied.  




ORDER

A compensable extraschedular evaluation for bilateral hearing 
loss is denied.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


